Citation Nr: 1539889	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right foot disability, to include hallux rigidus of the first metatarsophalangeal joint.

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was previously before the Board and remanded in June 2014, to provide the Veteran a hearing before a member of the Board.  In May 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for right foot disability, to include hallux rigidus of the first metatarsophalangeal joint, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the Board hearing on May 5, 2015, prior to the promulgation of a decision on the appeal, the Veteran requested to withdraw his appeal of the issue of entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal of the issue of entitlement to an increased rating for PTSD at his Board hearing on May 5, 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial increased rating for PTSD is dismissed.


REMAND

Post-service VA treatment records show a diagnosis of hallux rigidus of the first metatarsophalangeal joint in 2008.  The Veteran contends two different theories of why his right foot disability, to include hallux rigidus of the first metatarsophalangeal joint should be service connected.  The first theory is that he injured his right foot in service while stationed in Germany in 1968.  The second theory is the Veteran's right foot disability is secondary to his service-connected diabetic neuropathy of the lower extremity, which causes his gait and the way he walks to favor his right foot and causes weakness and problems with his right foot, as contended by the Veteran's representative at the May 2015 travel board hearing.  It was indicated those treating the Veteran informed him of this connection between his foot disability and his service connected diabetes.  

Service treatment records show pes planus was noted on the Veteran's entrance examination in September 1967, and while the 1969 separation examination does not note pes planus, it was identified on a July 1979 report of medical examination conducted in regard to service in the US Army Reserves.  Otherwise, there is no relevant complaint or findings revealed by the service records associated with the file.  In his January 2009 Notice of Disagreement, however, the Veteran reported that he was treated for a right foot condition at the US Army Hospital while on active duty in Germany.  As the service treatment records associated with the file do not contain this record, on remand, they should be requested.  The AOJ also should ask the Veteran to identify any additional, pertinent medical treatment, the records of which should be sought, and he should be given the opportunity to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, (e.g. specific dates of treatment) records of his claimed foot treatment at an Army hospital in Germany when he was assigned to the 5/68th  Armor Battalion between February 1968 and June 1968 should be sought.  If there are no such podiatry clinic records, that fact should be documented and the Veteran appropriately advised.  

2.  Contact the Veteran and ask that he identify any relevant outstanding VA and non-VA records pertaining to his right foot disability that are not already of record.  Take appropriate measures to request copies of the identified records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the etiology of his right foot disability.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to the following:

a. whether it is at least as likely as not that any right foot disability had its onset during service.  

b. whether it is at least as likely as not that any right foot disability was caused or aggravated (increased in severity) by the Veteran's service-connected diabetic neuropathy of the lower extremities. 

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

5.  Then, the AOJ should readjudicate the Veteran's claim for service connection for right foot disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


